     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 1 of 7 Page ID #:1


 1   Charles D. Naylor, Esq., (SBN 62243)
     LAW OFFICES OF CHARLES D. NAYLOR
 2   A Professional Corporation
     11 Golden Shore Drive, Suite 350
 3   Long Beach, California 90802
 4   Telephone: (310) 514-1200
     Facsimile: (310) 514-1837
 5   E-Mail:     cnaylor@naylorlaw.com
 6   In Association with:
 7   Aksana M. Coone, Esq. (SBN 190125)
     LAW OFFICES OF AKSANA M. COONE
 8   1801 Century Park East, Suite 2400
     Los Angeles, CA 90067
 9   Telephone: (310) 556-9650
     Facsimile: (310) 954-9008
10   E-Mail:     aksana@coonelaw.com
11   Attorneys for Plaintiff,
     JANET WAGNER
12
13                              UNITED STATES DISTRICT COURT
14                              CENTRAL DISTRICT OF CALIFORNIA
15
16   JANET WAGNER,                                   Case No.: 2:19-cv-05203
17
                   Plaintiff,                        COMPLAINT FOR DAMAGES FOR
18                                                   PERSONAL INJURIES; DEMAND
19          v.                                       FOR JURY TRIAL

20   PRINCESS CRUISE LINES, LTD.,
21
                   Defendant.
22
23
24
25         COMES NOW the plaintiff, JANET WAGNER, (hereinafter “Plaintiff”) and for a

26   cause of action against defendant complains and alleges as follows:

27
28
                                                 1
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 2 of 7 Page ID #:2


 1
                                     JURISDICTION & VENUE
 2
     1.      This is an action seeking damages in excess of $75,000, exclusive of interest, costs,
 3
     and attorney’s fees between citizens of different States. Federal subject matter
 4
     jurisdiction arises under and is by virtue of diversity citizenship pursuant to 28 U.S.C. §
 5
     1332.
 6
     2.      Venue is proper in this District pursuant to 28 U.S.C § 1391(b) because
 7
     Defendant PRINCESS CRUISE LINES, LTD. is a foreign corporation with its principal
 8
     place of business in Los Angeles County, California and based on the forum selection
 9
     clause included in the terms of Defendant’s passage contract requiring that all disputes
10
     “shall be litigated before the United States District Courts for the Central District of
11
     California in Los Angeles.”
12
                                     GENERAL ALLEGATIONS
13
14   3.      At all times herein material defendant PRINCESS CRUISE LINES, LTD.,
15   (hereinafter “Defendant”) was and is a corporation, with its principal place of business in

16   the State of California, the County of Los Angeles, and this judicial district.

17   4.      At all times herein material, Plaintiff was and is a resident of the State of Nevada.

18   5.      At all times herein material, Defendant owned, operated, maintained, controlled,

19   and inspected the STAR PRINCESS (hereinafter “vessel”), a foreign flag passenger

20   cruise vessel which Defendant utilized to transport fare-paying passengers on cruises on

21   navigable waters of the United States and on the high seas.

22   6.      Prior to the departure date, Plaintiff purchased a ticket for a cruise aboard the

23   vessel with a scheduled departure from Los Angeles, California on October 5, 2018, and

24   scheduled disembarkation in Los Angeles, California on October 13, 2018.
     7.      On October 10, 2018, Plaintiff was aboard the vessel as a fare paying passenger,
25
     and in the Capri Dining Room when she attempted to exit the restaurant through the
26
     crowded exit area and inadvertently stepped off a single step down, of which she was
27
     unaware, at the exit from her dining area in the restaurant. The dining area of the Capri
28
                                                    2
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 3 of 7 Page ID #:3


 1   Dining Room had a single step leading from the upper sitting area to the lower exit area.
 2   This change of elevation was the product of an uncommon and/or inappropriate design
 3   and/or mode of construction which –alone or together with accompanying circumstances,
 4   and particularly when viewed from Plaintiff’s point of view – provided inadequate
 5   information to oncoming individuals that there is a step change in elevation, and created,
 6   instead, a hidden danger that a prudent passenger would not anticipate, namely a
 7   disguised condition that no change of elevation existed; and thus transformed the area
 8   into an inherently dangerous condition.
 9   8.    The conditions and circumstances in the Capri Dining Room that disguised the
10   presence of the dangerous single step were caused by the various acts and omissions of
11   Defendant, including without limitation, Defendant failing to provide adequate warning
12   and/or signage of the change in elevation, allowing distractions and crowds to form due
13   to the diners and servers walking about without properly directing and organizing the
14   area, as well as, leaving the area dimly lit making it harder to discern the change in
15   elevation in the single step.
16   9.    As Plaintiff approached the change in elevation under the conditions and
17   circumstances described above and encountered the unexpected drop off the floor at the
18   single step that she could not see, she was caused to lose her walking stability and to fall
19   and suffer severe injuries.
20   10.   As a direct and legal result of the incident alleged herein, Plaintiff was hurt and
21   injured in her health, strength, and activity, sustaining severe physical injury to her body,
22   including but not limited to the fracture of her left fibula requiring an open reduction and
23   internal fixation surgery, shock and injury to her nervous system and person, all of which
24   injuries have caused and continue to cause physical and emotional pain and suffering.
25   Plaintiff is informed and believes, and thereupon alleges that some or all of the injuries
26   will result in permanent damage, disability, pain, and suffering, causing general damages
27   in an amount within the jurisdictional requirements of this court.
28
                                                   3
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 4 of 7 Page ID #:4


 1
     11.   As a further direct and legal result of the incident herein alleged, it was and
 2
     continues to be necessary for Plaintiff to receive medical and/or psychological care and
 3
     treatment. Plaintiff is informed and believes and thereon alleges that such care and
 4
     treatment will be so necessary and for an indefinite time in the future. The cost of
 5
     medical and/or psychological care and treatment is not known at this time and Plaintiff
 6
     alleges as damages herein the amount of such cost according to proof at trial.
 7
                FIRST CAUSE OF ACTION AGAINST ALL DEFENDANTS
 8
                               (Negligence-General Maritime Law)
 9
     12.   Plaintiff re-alleges and incorporates hereby by reference Paragraphs 1 to 11,
10
     inclusive, of the Jurisdiction, Venue, and General Allegations of this Complaint as
11   though the same were fully set forth.
12   13.   As the owner and operator of the vessel, Defendant owed Plaintiff a duty to
13   exercise reasonable care under the circumstances to avoid causing her personal injuries.
14   Defendant had a further duty to warn Plaintiff of any dangerous conditions which were
15   known to Defendant or could have been known to Defendant by reasonable inspection.
16   14.   On or about the above-mentioned date, Defendant breached their duty of care to
17   Plaintiff, and as part of a continuous course of conduct, so negligently owned, operated,
18   maintained, controlled, supervised and inspected the vessel, its gear and equipment, and
19   the areas of the Capri Dining Room aboard its vessel in a dangerous, unsafe, and
20   defective condition, and negligently:
21         a.     failed to provide a safe place for passengers to walk;
22         b.     failed to provide a safe step area;
23         c.     failed to design and/or construct a reasonably safe step area;
24         d.     required, approved, and/or instructed the unsafe single step to so be designed
25                and/or constructed at the Capri Dining Room;
26         e.     failed to inspect the step area for safety purposes;
27
28
                                                   4
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 5 of 7 Page ID #:5


 1
           f.   failed to adequately warn Plaintiff of the dangerous and hazardous condition
 2
                of the single step and unexpected drop-down Plaintiff encountered in the
 3
                Capri Dining Room;
 4
           g.   inadequately marked the single step to apprise passengers of a change in
 5
                elevation under the circumstances and conditions then and there existing;
 6
           h.   allowed the dangerous condition to exist and not correcting the condition;
 7
           i.   failed to repair or modify the step area;
 8
           j.   failed to properly and reasonably monitor the area;
 9
           k.   failed to maintain the area in a safe and reasonable manner;
10
           l.   allowed a change of elevation which was the product of an uncommon
11              and/or inappropriate design and/or mode of construction to exist and which –
12              alone or together with accompanying circumstances, and particularly when
13              viewed from Plaintiff’s vantage point – provided inadequate information to
14              oncoming individuals that there is a step change in elevation, and created,
15              instead, a hidden danger that a prudent passenger would not anticipate, and
16              thus transformed the area into an inherently dangerous condition;
17         m.   created the lighting condition in the Capri Dining Room and allowed the
18              area to be dimly lit during dining hours and while it was crowded with
19              guests.
20         n.   allowed the level change to be located where passengers’ focus would be
21              distracted;
22         o.   failed to investigate and ascertain the cause of prior similar accidents so as to
23              take measures to prevent their reoccurrence and/or eliminate the hazards,
24              and more particularly Plaintiff’s accident and subsequent injury;
25         p.   failed to take any means or precautions for the safety of Plaintiff under the
26              circumstances, then and there existing;
27         q.   failed to properly train, instruct and supervise employees to properly
28              maintain, inspect the step and warn of its dangers;
                                                 5
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 6 of 7 Page ID #:6


 1
           r.     failed to promulgate and/or enforce adequate polices and/or procedures so as
 2
                  to maintain reasonably safe conditions in the Capri Dining Room;
 3
           s.     failed to promulgate and/or enforce adequate polices and/or procedures for
 4
                  its employees to properly warn of dangers;
 5
           t.     allowed crowds to form and failed to properly manage crowds and/or
 6
                  implement crowd control measures; and
 7
           u.     in other manners expected to be discovered during the course of ongoing
 8
                  investigation and discovery, all of which caused Plaintiff to fall and sustain
 9
                  serious personal injuries.
10   15.   Defendant had exclusive control of the vessel.
11   16.   Defendant knew of and/or created the foregoing dangerous and unsafe conditions
12   that caused Plaintiff’s accident and did not correct them, or the conditions existed for a
13   sufficient length of time so that Defendant, in the exercise of reasonable care and proper
14   inspection and maintenance, knew of them or should have learned of them and corrected
15   them and/or warned Plaintiff of them. Insofar as it relates to conditions that Defendant
16   did not create, if any, Defendant’s knowledge was or should have been acquired through
17   prior incidents or from its maintenance and inspections of the area where the accident
18   happened.
19   17.   As a direct and legal result of Defendant’s breach of a duty of care owed to
20   Plaintiff, Plaintiff was injured and suffered damages as aforesaid.
21                                             PRAYER
22         WHEREFORE, Plaintiff prays for damages against Defendant, as follows:
23         1.     For general damages in excess of $75,000.00 and according to proof;
24         2.     For medical expenses, past and future, according to proof;
25         3.     For prejudgment interest;
26         4.     For costs of suit; and
27         5.     For other such relief as the Court may deem proper.
28
                                                   6
     Case 2:19-cv-05203-SVW-JEM Document 1 Filed 06/14/19 Page 7 of 7 Page ID #:7


 1
                               DEMAND FOR JURY TRIAL
 2
           Plaintiff, JANET WAGNER, hereby demands trial by jury of the above-captioned
 3
     matter.
 4
 5                                            LAW OFFICES OF
                                              AKSANA M. COONE
 6
 7                                            LAW OFFICES OF
                                              CHARLES D. NAYLOR
 8
 9
     Dated: 6/14/2019                   By:    /s/ Aksana M. Coone
10
                                              Aksana M. Coone, Esq.
11                                            Charles D. Naylor, Esq.
                                              Attorneys for Plaintiff,
12
                                              JANET WAGNER
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              7
